DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to a Request for Continued Examination dated on January 4, 2021.  Claims 1-2, 7-8, 11-12 and 17-18 are amended.  Claims 1-20 are pending.  All pending claims are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/17 has been entered.
 
Response to Arguments
	Applicant's arguments filed 01/04/2021 have been fully considered but are moot based on proposed amendments to the claim limitations (See Attached - Applicant Representative’s correspondence).  Amended claims should be provided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 of the instant application substantially recites the limitations of claims 1-20 of application No. 15709180.
Claims 1-20 are rejected on the ground of non-statutory double patenting over claims 1-20 of application No. 15709180.  This is a provisional double patenting rejection since the conflicting claims have issued as a patent.
The subject matter claimed in the instant application is fully disclosed in the patent and would be covered by the referenced application since the referenced application and the instant application are claiming common subject matter, as follows related sections are shown in bold):
Instant Application 
Application 15709180
1. (Currently Amended) A system comprising:

one or more processors in data communication through a network with a provider; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform:

receiving an inquiry from the provider to authenticate a provisioning of an account to a mobile wallet on a mobile device to setup one or more tokens for the account in the mobile wallet on the mobile device for use in secure financial transactions, wherein the inquiry is received before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens, and wherein the inquiry comprises:

account information about the account[[,]]a and device information about the mobile device that operates the mobile wallet;

determining device ownership information for the mobile device, account ownership information for the account, device risk information associated with the mobile device, and account risk information associated with the account; determining an ownership correlation between the device ownership information and the account ownership information;

generating a fraud risk level of provisioning the account to the mobile wallet on the mobile device before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens, wherein the fraud 

providing a response to the provider based on the fraud risk level, such that the provider sends to the mobile device information about the provisioning of the account to the mobile wallet on the mobile device, and such that the mobile wallet updates a user interface display on the mobile device based on the information about the provisioning of the account to the mobile wallet on the mobile device, wherein the provider facilitates the provisioning of the account to the mobile wallet on the mobile device before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens,

wherein:
determining the device ownership information comprises querying a mobile network operator that provides mobile network services for the mobile device to determine the device ownership information: and the one or more statistical modeling techniques comprise logistic regression.

2.    (Currently Amended) The system of claim 1, wherein determining the device ownership information further comprises at least one of:
determining the device ownership information further using at least a portion of the device information; or
querying at least one of a mobile device identifier database or a mobile network operator that provides mobile network services for the mobile device to determine the device ownership information.



3.    (Original) The system of claim 1, wherein determining the account ownership information comprises at least one of:
determining the account ownership information using at least a portion of the account information; or querying at least one of an account owner 

4.    (Original) The system of claim 1, wherein determining the device risk information comprises:
querying one or more databases that aggregate negative mobile device events.

5.    (Original) The system of claim 1, wherein determining the account risk information comprises:
querying one or more databases that aggregate negative account events from multiple financial institutions.

6.    (Original) The system of claim 1, wherein the computing instructions are further configured to perform:
performing an out-of-band verification based on the fraud risk level; and updating the fraud risk level based on the out-of-band verification.

7.    (Currently Amended) The system of claim 1, wherein the one or more one or more statistical modeling techniques further comprise using the logistic regression to generate a percentage risk of fraud.

8.    (Currently Amended) The system of claim 1, wherein the provider is at least one of a mobile wallet provider for the mobile wallet, a financial institution that maintains the account, a token service provider that provides tokenization services for the mobile wallet provider, or [[a]] the mobile network operator that provides mobile network services for the mobile device.

9.    (Original) The system of claim 1, wherein the account is at least one of a demand deposit account, a debit card account, or a credit card account.

10.    (Original) The system of claim 1 wherein the response comprises a risk score and one or more factors for the risk score.

11. (Currently Amended) A method being implemented via execution of computer instructions configured to run at one or more processors and configured to be stored at one or more non-computer-readable media, the method comprising:
receiving an inquiry from a provider to authenticate a provisioning of an account to a mobile wallet on a mobile device to setup one or more tokens for the 
account information about the account[[,]]a and
device information about the mobile device that operates the mobile wallet; determining device ownership information for the mobile device, account ownership information for the account, device risk information associated with the mobile device, and account risk information associated with the account; determining an ownership correlation between the device ownership information and the account ownership information;

generating a fraud risk level of provisioning the account to the mobile wallet on the mobile device before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens, wherein the fraud risk level is generated by performing a step-wise application of business rules and one or more statistical modeling techniques to at least a portion of the ownership correlation, the device risk information, and the account risk information, wherein the one or more statistical modeling techniques comprise one or more machine learning algorithms[[;]]i and wherein the business rules define one or more fraud risks based on at least a portion of the ownership correlation, the device risk information, and the account risk information; and
providing a response to the provider based on the fraud risk level, such that the provider sends to the mobile device information about the provisioning of the account to the mobile wallet on the mobile device, and such that the mobile wallet updates a user interface display on the mobile device based on the information about the provisioning of the account to the mobile wallet on the mobile device, wherein the provider facilitates the provisioning of the account to the mobile wallet on the mobile device before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens,
wherein:
determining the device ownership information comprises querying a mobile network operator that provides mobile network services for the mobile device to determine the device ownership information: and the one or more statistical modeling techniques comprise logistic regression.

12.    (Currently Amended) The method of claim 11, wherein determining the device ownership information further comprises at least one of:

determining the device ownership information further using at least a portion of the device information; or
querying at least one of a mobile device identifier database or a mobile network operator that provides mobile network services for the mobile device to determine the device ownership information.

13.    (Original) The method of claim 11, wherein determining the account ownership information comprises at least one of:
determining the account ownership information using at least a portion of the account information; or querying at least one of an account owner elements database or a financial institution that maintains the account to determine the account ownership information.

14.    (Original) The method of claim 11, wherein determining the device risk information comprises:
querying one or more databases that aggregate negative mobile device events.

15.    (Original) The method of claim 11, wherein determining the account risk information comprises:
querying one or more databases that aggregate negative account events from multiple financial institutions.

16.    (Original) The method of claim 11 further comprising:
performing an out-of-band verification based on the fraud risk level; and updating the fraud risk level based on the out-of-band verification.

17.    (Currently Amended) The method of claim 11, wherein the one or more one or more statistical modeling techniques further comprise using the logistic regression to generate a percentage risk of fraud.

18.    (Currently Amended) The method of claim 11, wherein the provider is at least one of a mobile wallet provider for the mobile wallet, a financial institution that maintains the account, a token service provider that provides tokenization services for the mobile wallet provider, or [[a]] the 

19.    (Original) The method of claim 11, wherein the account is at least one of a demand deposit account, a debit card account, or a credit card account.

20.    (Original) The method of claim 11, wherein the response comprises a risk score and one or more factors for the risk score.


one or more processors in data communication through one or more networks with a first provider and a risk determination system; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform:

receiving, at a second provider, a request from the first provider to perform a provisioning of an account to a mobile wallet operating on a mobile device to setup one or more tokens for the account in the mobile wallet on the mobile device for use in secure financial transactions, wherein the request is received at the second provider before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens, and wherein the second provider comprises a token service provider; sending an inquiry from the second provider to the risk determination system to authenticate the provisioning of the account to the mobile wallet on the mobile device, wherein the inquiry comprises account information about the account and device information about the mobile device, wherein the inquiry causes the risk determination system to generate a fraud risk level of provisioning the account to the mobile wallet on the mobile device, wherein the fraud risk level is generated before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens, wherein the fraud risk level is generated by performing a 
techniques comprise one or more machine learning algorithms^;]]* and wherein the business rules define one or more fraud risks based on at least a portion of the ownership correlation, the device risk information, and the account risk information;

receiving, at the second provider from the risk determination system, a response to the inquiry, wherein the response is based on the fraud risk level; determining, at the second provider, whether to proceed with the provisioning of the account to the mobile wallet on the mobile device based at least in part on the response received from the risk determination system; and providing a token of the one or more tokens from the second provider to the first provider in response to the request to perform the provisioning of the account to the mobile wallet on the mobile device when the fraud risk level is below a predetermined threshold, to cause the first provider to send to the mobile device information about the provisioning of the account to the mobile wallet on the mobile device, and to cause the mobile wallet to update a user interface display on the mobile device based on the information about the provisioning of the account to the mobile wallet on the mobile device, wherein the token is linked to the account, and wherein the first provider facilitates the provisioning of the account to the mobile wallet on the mobile device before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens, 
wherein: the device ownership information is determined by the risk determination system based on the risk determination system querying a mobile network operator that provides mobile network services for the mobile device: and the one or more statistical modeling techniques comprise logistic regression.

2. (Currently Amended) The system of claim 1, wherein:


3.    (Previously Presented) The system of claim 1, wherein:
the account ownership information is determined by the risk determination system based on at least one of: (a) at least a portion of the account information, or (b) the risk determination system querying at least one of: (i) an account owner elements database in the risk determination system, or (ii) a financial institution that maintains the account.

4.    (Previously Presented) The system of claim 1, wherein: the device risk information is determined by the risk determination system querying one or more databases in the risk determination system that aggregate negative mobile device events.

5.    (Original) The system of claim 1, wherein:
the account risk information is determined by the risk determination system querying one or more databases in the risk determination system that aggregate negative account events from multiple financial institutions.

6.    (Original) The system of claim 1, wherein the risk determination system, in generating the fraud risk level:
performs an out-of-band verification based on the fraud risk level; and updates the fraud risk level based on the out-of-band verification.

7.    (Currently Amended) The system of claim 1, wherein the one or more one or more statistical modeling techniques further comprise using the logistic regression to generate a percentage risk of fraud.

8.    (Currently Amended) The system of claim 1, wherein the first provider is at least one of a mobile wallet provider for the mobile wallet, a financial institution that maintains the account, or [[a]] the mobile network operator that provides mobile network services for the mobile device.



10.    (Original) The system of claim 1, wherein the response comprises a risk score and one or more factors for the risk score.

11. (Currently Amended) A method being implemented via execution of computer instructions configured to run at one or more processors and configured to be stored at one or more non-computer-readable media, the method comprising:

receiving, at a second provider, a request from [[the]] a first provider to perform a provisioning of an account to a mobile wallet operating on a mobile device to setup one or more tokens for the account in the mobile wallet on the mobile device for use in secure financial transactions, wherein the request is received at the second provider before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens, and wherein the second provider comprises a token service provider;
sending an inquiry from the second provider to [[the]] a risk determination system to authenticate the provisioning of the account to the mobile wallet on the mobile device, wherein the inquiry comprises account information about the account and device information about the mobile device, wherein the inquiry causes the risk determination system to generate a fraud risk level of provisioning the account to the mobile wallet on the mobile device, wherein the fraud risk level is generated before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens, wherein the fraud risk level is generated by performing a step-wise application of business rules and one or more statistical modeling techniques to at least a portion of: (a) an ownership correlation between device ownership information for the mobile device and account ownership information for the account, (b) device risk information associated with the mobile device, and (c) account risk information associated with the account, wherein the one or more statistical modeling techniques comprise one or more machine learning algorithms[[;]]i and wherein the business rules define one or more fraud risks 
providing a token of the one or more tokens from the second provider to the first provider in response to the request to perform the provisioning of the account to the mobile wallet on the mobile device when the fraud risk level is below a predetermined threshold, to cause the first provider to send to the mobile device information about the provisioning of the account to the mobile wallet on the mobile device, and to cause the mobile wallet to update a user interface display on the mobile device based on the information about the provisioning of the account to the mobile wallet on the mobile device, wherein the token is linked to the account, and wherein the first provider facilitates the provisioning of the account to the mobile wallet on the mobile device before the mobile device transmits any requests to process any of the secure financial transactions using the one or more tokens, 
wherein: the device ownership information is determined by the risk determination system
based on the risk determination system querying a mobile network operator that provides mobile network services for the mobile device: and the one or more statistical modeling techniques comprise logistic regression.

12.    (Currently Amended) The method of claim 11, wherein:
the device ownership information further is determined by the risk determination system based on at least one of: (a) at least a portion of the device information, or (b) the risk determination system querying at least one of: (i) a mobile device identifier database in the risk determination system, or (ii) a mobile network operator that provides mobile network services for the mobile device.

13.    (Previously Presented) The method of claim 11, wherein:



14.    (Previously Presented) The method of claim 11, wherein:
the device risk information is determined by the risk determination system querying one or more databases in the risk determination system that aggregate negative mobile device events.

15.    (Original) The method of claim 11, wherein:
the account risk information is determined by the risk determination system querying one or more databases in the risk determination system that aggregate negative account events from multiple financial institutions.

16.    (Original) The method of claim 11, wherein the risk determination system, in generating the fraud risk level:
performs an out-of-band verification based on the fraud risk level; and updates the fraud risk level based on the out-of-band verification.

17.    (Currently Amended) The method of claim 11, wherein the one or more one or more statistical modeling techniques further comprise using the logistic regression to generate a percentage risk of fraud.

18.    (Currently Amended) The method of claim 11, wherein the first provider is at least one of a mobile wallet provider for the mobile wallet, a financial institution that maintains the account, or [[a]] the mobile network operator that provides mobile network services for the mobile device.

19.    (Original) The method of claim 11, wherein the account is at least one of a demand deposit account, a debit card account, or a credit card account.

20.    (Original) The method of claim 11, wherein the response comprises a risk score and one or more factors for the risk score.



In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696